Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the status of the application has been adjusted in light of Applicants’ amendments to the claims such that it is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific skin wound as a chronic and non-healing skin wound including a single and specific age related disorder as skin cancer) in the reply filed on December 10, 2018, is acknowledged.  Additionally, it appears Applicants choose to withdrawal and not elect Species B (i.e., a single and specific additional therapy) (See Applicant’s Response received on 12/10/18, pg. 4).  

Status of Claims
Claims 1-12 were originally filed on October 24, 2017. 
The amendment received on June 21, 2019, renumbered the claims 7-18; canceled claims 1-6, 8, and 13; and amended claims 7, 9-12, and 14-18; and added new claims 19-21.  The amendment received on January 23, 2020, canceled claims 9 and 19-21; and amended claims 7 and 18.  The amendment received on November 9, 2020, canceled claim 10; and amended claims 7 and 18. 
Claims 7, 11-12, and 14-18 are currently pending and claims 7, 11-12, 14-15, and 18 are under consideration as claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2018.

Priority
The present application is a divisional of U.S. Non-Provisional Application No. 14/655,251, filed on June 24, 2015, which claims status as a 371 (National Stage) of PCT/US13/77479 filed December 23, 
Please note that the priority documents support the amended scope of the claimed methods.  Therefore, given the subject matter of claims 7, 9-12, 14-15, and 18-21 is supported by the priority documents, the priority date of the claims is the filing date of the U.S. Provisional Application No. 61/746,421 (i.e., 12/27/12). See MPEP 706.02.  As a result, the instant application will be examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claim 7, “treating” is defined in the specification as referring to subjecting the subject to a pharmaceutical treatment such that at least one symptom of the disease is cured, alleviated or decreased (See instant specification, paragraph [0121]).  “Chronic, non-healing” wound is defined as referring to a wound that does not heal in an amount of time considered predictable by those skilled in the art for the characteristics of the wound (See instant specification, paragraph [0106]).  However, it is noted that a chronic, non-healing skin wound associated with a skin cancer does not encompass the skin cancer itself.  As such, the scope of claim 7 excludes treating skin cancer. 
	Additionally, with respect to the administered collagen 7, it is noted that collagen 7 is defined as referring to collagen type 7 encoded by the COL7A1 gene consisting of 2,944 amino acids (See instant specification, paragraph [0113]).  Furthermore, it is noted that an “effective amount” of a pharmaceutical composition comprising collagen 7 or functional fragments thereof is defined as referring to the amount of collagen 7 when administered in an aggregate of multiple doses, or as part of any other type of defined 
Furthermore, it is noted that “long-term sun exposure” is a term of art that an ordinary skilled artisan would be well-aware of.  Risks of squamous cell cancer include long-term, daily sub exposure such as in people who work outside (See MedlinePlus Medical Encyclopedia, “Squamous cell skin cancer,” available online at https://medlineplus.gov/ency/article/000829.htm, 5 pages (2017) at pg. 1, last paragraph) (cited in the Action mailed on 10/4/19).  Similarly, Modenese et al. teaches that outdoor workers worldwide are constantly exposed for the majority of their working life to solar radiation; this exposure is known to induce various adverse health effects, mainly related to its ultraviolet (UV) component (See Modenese et al., Intl. J. Environ. Res. Public Health 15:24 pages (2018) at the abstract) (cited in the Action mailed on 10/4/19).  Modenese et al. further teaches that the skin and eye are the principal target organs for both acute and long-term exposure (See Modenese article, abstract).  Plus, Modenese et al. teaches that long-term exposure induces the complex phenomenon of photo-aging, related to different UV components but mainly to chronic UV-A damage (See Modenese article, pg. 3, 3rd paragraph).  As such, an ordinary skilled artisan would be well-aware what is meant by “long-term” sun exposure.  
	For claim 14, it is noted that chronic administration is defined as referring to the administration of more than one dose of an agent over a period of time (See instant specification, paragraph [0109]).
	For claim 18, it is noted that “preventing” is defined as referring to subjecting the subject to a pharmaceutical treatment such that at least one symptom of the disease is prevented, that is, administered prior to clinical manifestation of the unwanted condition so that it protects the host against developing the unwanted condition (See instant specification, paragraph [0120]).  Moreover, as discussed above regarding claim 7, a “chronic, non-healing wound” is defined in the instant specification as referring to a wound that does not heal in an amount of time considered predictable by those skilled in the art for the characteristics of the wound (See instant specification, paragraph [0106]).  As such, “preventing the progression of a skin wound associated with a skin cancer” encompasses where the elderly subject has a skin wound and a skin cancer, but not yet having a chronic, non-healing skin wound.  Further, the Cancer.net reference teaches common skin conditions associated with cancer including photosensitivity 

Response to Arguments
Applicant’s arguments, see Response, filed 11/09/20, with respect to the 112(a), new matter, rejection have been fully considered and are persuasive.  The rejection of claims 7, 10-12, 14-15, and 18 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 11/09/20, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 7, 10-12, 14-15, and 18 as failing to comply with the written description requirement has been withdrawn.

Applicant’s arguments, see Response, filed 11/09/20, with respect to the 112(a), scope of enablement, rejection have been fully considered and are persuasive.  The rejection of claims 7, 10-12, 14-15, and 18 as failing to comply with the enablement requirement has been withdrawn.

Applicant’s arguments, see Response, filed 1/24/20, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 7, 9, and 18-21 as being unpatentable over Chen et al. WO Publication No. 2011/113024 A1 published on September 15, 2011 in view of Fine et al., J. Am. Acad. Dermatol. 60:203-211 (2009), and further in view of Lin et al., J. Assoc. Res. Otolaryngol. 13:109-117 (first available November 2011) has been withdrawn.

Applicant’s arguments, see Response, filed 11/09/20, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 7, 10-12, 14-15, and 18 as being Chen et al. WO Publication No. 2011/113024 A1 published on September 15, 2011 (cited in the Action mailed on 10/4/19), in view of Snyder, Wound Management & Prevention 55:1-9 (2009) and Panda et al., Intl. J. Lower Extremity Wounds 10:101-103 (2011) has been withdrawn.

New Rejections Necessitated by Amendment 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 

(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 7, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO Publication No. 2011/113024 A1 published on September 15, 2011 (cited in the Action mailed on 10/4/19), in view of Snyder, Wound Management & Prevention 55:1-9 (2009), Roberts et al., available online at https://www.gmjournal.co.uk/management-of-skin-cancer-in-older-patients, 4 pages (November 2012), and Enoch et al., Intl. Wound J. 1:165-175 (2004). Please note that the rejection has been updated in light of Applicants’ amendments; namely, cancellation of claim 10 and amendments to claims 7 and 18.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 7 and 18, with respect to a method of treating a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure in a subject by administering a pharmaceutical composition comprising collagen 7 wherein the subject is an elderly subject at least 60 years of age as recited in instant claim 7; and with respect to a method for preventing the progression of a skin wound in a subject by administering to the subject an effective amount of a pharmaceutical 
Regarding a method of treating a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure or a method of preventing the progression of a skin wound in a subject wherein the subject is at risk for developing a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure [Wingdings font/0xE0] Chen et al. teaches a method for enhancing wound healing in a subject by administering to the subject an effective amount of a composition containing a skin healing enhancer by applying the composition topically to the subject’s skin wherein the healing enhancer comprises collagen 7 (See Chen specification, paragraph [0018]) where the topical application of collagen 7 can enhance wound closure, improve re-epithelialization and keratinocyte migration (See Chen specification, paragraph [0017], [0041]).  Similarly, Chen et al. teaches a method for treating skin wounds by topically applying a pharmaceutical composition comprising an effective amount of collagen 7 in a pharmaceutically acceptable carrier (See Chen specification, paragraph [0048], [0064]; claim 9).  Chen et al. teaches that skin wounds heal according to a sequence of synchronized events where re-epithelialization is critical for closing the open wound, which, in turn, is dependent on keratinocyte migration (See Chen specification, paragraph [0039]). Slow healing wounds increase the chance of infection and other undesirable conditions that can lead to compromised wound healing in a patient (See Chen specification, paragraph [0039]).  Thus, Chen et al. teaches that the present invention are applicable generally to all types of skin wounds (See Chen specification, paragraph [0067]).
In Example 1, Chen et al. demonstrated that topical application of collagen 7 promoted wound healing (See Chen specification, paragraph [0042], [0069]).  Such as determination was achieved by forming a 1.0 cm2 square full-thickness excision wound on the mid-back on 8 to 10 week old athymic nude mice where human recombinant collagen 7 was applied topically once on day 0 in an amount of 40 µg (See Chen specification, paragraph [0069]).  Chen et al. found that wounds treated with collagen 7 when compared with control wounds (i.e., carrier or BSA) demonstrated accelerated wound healing, increased epidermal and dermal regeneration, reduced contraction, and more highly organized collagen 
Snyder teaches that diagnosis of wound malignancy often remains elusive and is of particular concern in the geriatric population because the average age for presentation of squamous cell cancer is 70 years (See Snyder article, pg. 1, 1st paragraph; pg. 2, 4th paragraph).  Basal and squamous cell carcinoma (SCC), as well as Marjolin’s ulcer, may look like a chronic or acute wound, can develop in the wound itself, or be found in the scar tissue of these wounds (See Snyder article, pg. 1, 1st paragraph; pg. 3, 1st paragraph).  A complete patient history should include questions about sun exposure and personal and family history or skin cancer (See Snyder article, pg. 1, 2nd paragraph; pg. 2, last paragraph).  Diagnosis of wound malignancy, especially in the venous leg ulcer, often is illusive (See Snyder article, pg. 1, 3rd paragraph).  
Of the 1 million new cases of non-melanoma skin cancers (NMSCs), 80% of these cases are basal cell cancers (BCCs) and 20% of these cases are squamous cell cancer (SCCs), most of which has been found to be related to precancerous lesions called actinic keratoses (AK) (See Snyder article, pg. 1, last paragraph).  Sun-exposed surfaces of the head and neck on fair-skinned individuals appear most vulnerable, although tumors arising from areas not exposed to the sun have been reported (See Snyder article, pg. 1, last paragraph).  UV radiation exposure represents the major known risk factor for NMSC (See Snyder article, pg. 1, last paragraph).  BCC typically occurs in areas of chronic skin exposure (See st paragraph).  These cancers traditionally are observed in pressure ulcers and in burn scars (See Snyder article, pg. 2, 5th paragraph).  
Wounds may develop secondary to many conditions including malignancy (See Snyder article, pg. 2, 2nd to last paragraph).  Geriatric populations are predisposed to many of these illnesses (See Snyder article, pg. 2, 2nd to last paragraph).  Ulcerations also form secondary to pressure (predominantly in the elderly nursing home or hospital populations) and wound healing complications following surgery (See Snyder article, pg. 2, 2nd to last paragraph).  SCCs also have been associated with osteomyelitis and chronic foot wounds where there are reports of primary squamous cell tumors of the plantar surface of the foot (See Snyder article, pg. 3, 2nd paragraph).  As such, Snyder teaches that malignant skin changes such as SCC are common in many chronic ulcers and where BCC and SCC are typically associated with chronic sun exposure. 
Roberts et al. teaches that the incidence of all skin cancers continues to rise and the elderly are at particular risk (See Roberts article, 1st paragraph).  SCC of the skin generally affects older age groups but both malignant melanoma and BCC are also commoner in the elderly (See Roberts article, pg. 1, 1st paragraph).  With respect to SCC, Roberts et al. teaches that there is a fairly direct relationship between the development of SCC and long-term sun exposure and most patients with SCC are elderly and fair skinned with a history of outdoor exposure, either through occupation or sport (See Roberts article, pg. 2, 4th paragraph).  As such, the teachings of Roberts et al. suggest a direct correlation between SCC and long-term sun exposure in the elderly population.  
Enoch et al. teaches that the association between chronic ulcers and cutaneous malignancy is well established; an ulcer may transform into a malignancy or a malignancy may present as an ulcer (See Enoch article, pg. 166, col. 1, 1st paragraph).  A malignant clone may arise within an ulcer over time, as seen in Marjolin’s ulcer, which is the development of a SCC from long-standing, non-healing ulcers or scars (See Enoch article, pg. 166, col. 1, 1st paragraph; pg. 168, col. 1, 2nd paragraph).  In addition, SCCs could also develop from a wide variety of chronic conditions such as pressure ulcers, pilonidal sinus wounds, and osteomyelitis (See Enoch article, pg. 166, col. 1, 1st paragraph; pg. 168, col. 1, 2nd de novo, from premalignant lesions such as Bowen’s disease or from pre-existing skin lesions such as actinic keratosis (See Enoch article, pg. 166, col. 1, 1st paragraph; pg. 168, col. 1, 1st paragraph).  For SCC arising de novo, various risk factors have been recognized including solar radiation (See Enoch article, pg. 166, col. 1, 1st paragraph; pg. 168, col. 1, 1st paragraph).  Furthermore, Enoch et al. teaches that SCC tends to occur in the elderly age group (See Enoch article, pg. 168, col. 1, 1st paragraph).  As such, the teachings of Enoch et al. suggest a well-established association between chronic ulcers and skin cancer where SCCs tend to occur in the elderly population and result from a number of factors including sun radiation.
Therefore, the combination of Snyder, Roberts et al., and Enoch et al. suggest that elderly patients are prone to develop SCC where there is a direct correlation between SCC and long-term sun exposure and a well-established association between chronic ulcers and cutaneous malignancy such as SCC.  As such, it is suggestive that a chronic ulcer constitutes a chronic, non-healing skin wound associated with a skin cancer where the skin cancer is associated with long-term sun exposure.  Moreover, it is suggestive that a chronic ulcer can constitute a skin wound associated with a skin cancer in an elderly subject at least 60 years of age who is at risk for developing a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure.  Thus, since Chen et al. teaches administering collagen 7 topically to promote wound healing in a patient, the combination of the references suggest administering collagen 7 topically to promote wound healing of a either a chronic, non-healing ulcer that is associated with SCC (i.e., the chronic ulcer is already considered chronic and non-healing) or a ulcer that is associated with SCC but not yet considered chronic and non-healing whereby the collagen 7 administration would prevent the progression of the ulcer to develop into a chronic, non-healing ulcer.  
Regarding where the subject is an elderly subject at least 60 years of age [Wingdings font/0xE0] Chen et al. teaches that healing wounds in human skin is a major medical problem, particularly in the elderly patient population (See Chen specification, paragraph [0003]).  According to the Wound Healing Society, about 15% of older adults suffer from chronic, hard-to-heal wounds (See Chen specification, paragraph [0003]).  Chen et al. also teaches that the subject to be treated is a healthy human or mammal (See Chen 
Snyder teaches that chronic wounds in the elderly often represent serious medical maladies, result in significant morbidity and skyrocketing medical costs, and affect approximately 4 million patients in the U.S. (See Snyder article, pg. 1, 3rd paragraph).  Snyder also teaches that diagnosis of wound malignancy often remains elusive and is of particular concern in the geriatric population because the average age for presentation of squamous cell cancer is 70 years (See Snyder article, pg. 1, 1st paragraph).  As such, the teachings of Snyder suggest treating an elderly subject who is at least 60 years of age.
Roberts et al. teaches that the incidence of all skin cancers continues to rise and the elderly are at particular risk (See Roberts article, 1st paragraph).  SCC of the skin generally affects older age groups but both malignant melanoma and BCC are also commoner in the elderly (See Roberts article, pg. 1, 1st paragraph).  With respect to SCC, Roberts et al. teaches that there is a fairly direct relationship between the development of SCC and long-term sun exposure and most patients with SCC are elderly and fair skinned with a history of outdoor exposure, either through occupation or sport (See Roberts article, pg. 2, 4th paragraph).  As such, the teachings of Roberts et al. suggest that the elderly population is most at risk of developing SCC associated with long-term sun exposure.  
Enoch et al. teaches that the association between chronic ulcers and cutaneous malignancy is well established; an ulcer may transform into a malignancy or a malignancy may present as an ulcer (See Enoch article, pg. 166, col. 1, 1st paragraph).  For SCC arising de novo, various risk factors have been recognized including solar radiation (See Enoch article, pg. 166, col. 1, 1st paragraph; pg. 168, col. 1, 1st paragraph).  Enoch et al. teaches that SCC tends to occur in the elderly age group (See Enoch article, pg. 168, col. 1, 1st paragraph).  As such, the teachings of Enoch et al. suggest a well-established association between chronic ulcers and skin cancer where SCCs tend to occur in the elderly population and result from a number of factors including sun radiation.
Regarding the collagen 7 [Wingdings font/0xE0] “Collagen 7” refers to collagen type 7 encoded by the COL7A1 gene consisting of 2,944 amino acids (See Chen specification, paragraph [0035]).  As such, the collagen 7 being administered by Chen et al. is identical to the collagen 7 administered in the instant invention.  
Regarding a pharmaceutical composition comprising collagen 7 [Wingdings font/0xE0] Chen et al. teaches compositions generally include a wound healing enhancer such as collagen 7 where the collagen 7 can be formulated according to known methods to prepare pharmaceutically useful compositions whereby these active agents, e.g., collagen 7, are combined in admixture with a pharmaceutically acceptable carrier vehicle (See instant specification, paragraph [0051]).  As such, the teachings of Chen et al. satisfy the claim limitation with respect to a pharmaceutical composition comprising collagen 7 as recited in instant claims 7 and 18.   
Regarding an effective amount of collagen 7 [Wingdings font/0xE0] Chen et al. teaches that for topical application, it is preferred to treat patients locally according to wound size, preferably in the range of 1-1000 µg of collagen 7/per centimeter square wound (See Chen specification, paragraph [0055]).  However, dosages and desired drug concentrations of pharmaceutical compositions may vary depending on the particular use envisioned (See Chen specification, paragraph [0054]).  As discussed in the “Claim Interpretation” section above, the instant specification defines an “effective amount” as referring to the amount of collagen 7 when administered in an accumulate of multiple doses or as part of any other type of defined treatment regimen, produces a measurable statistical improvement in outcome as evidenced by at least one clinical parameter associated with the complication (See instant specification, paragraph [0110]). In Example 1, Chen et al. demonstrated that applying collagen 7 in an amount of 40 µg to a skin wound on athymic nude mice promoted wound healing (See instant specification, paragraph [0069]).  As such, the teachings of Chen et al. satisfy the claim limitation regarding administering an effective amount of collagen 7 as recited in instant claim 7 and 18.

For claims 11-12, with respect to where the skin cancer has not been surgically excised as recited in claim 11; and with respect to where the skin cancer has been surgically excised as recited in claim 12:
Regarding where the skin cancer has not been surgically excised [Wingdings font/0xE0] Snyder discusses several treatment protocols for typical skin cancers (See Snyder article, pg. 5, 2nd paragraph). Two of these nd paragraph). As such, Snyder suggest therapies of treating SCC without surgically excising it as recited in instant claim 11.
Regarding where the skin cancer has been surgically excised [Wingdings font/0xE0] Snyder discusses several treatment protocols for typical skin cancers (See Snyder article, pg. 5, 2nd paragraph). One of these treatment protocols includes excision of the skin cancer, which offers excellent cure rates in low-risk tumors especially in the lower extremities (See Snyder article, pg. 3, 2nd paragraph). As such, Snyder suggests where the skin cancer has been surgically excised as recited in instant claim 12.  

For claim 14, with respect to where the administration is chronic administration:
As discussed in the “Claim Interpretation” section above, chronic administration is defined as referring to the administration of more than one dose of an agent over a period of time (See instant specification, paragraph [0109]).
Chen et al. teaches as an example that a 1 square – centimeter full-thickness wound on the back of athymic nude mice was made and 20-40 µg of recombinant human collagen 7 in a carrier was applied to the skin wounds (See Chen specification, paragraph [0042]).  Skin biopsies from the wounded areas were obtained every week and every two weeks after topical application (See Chen specification, paragraph [0042], [0069]).  Wound sizes were significantly reduced in mice topically treated with collagen 7 compared to mice treated with vehicle cream alone (See Chen specification, paragraph [0070]).  
Enoch et al. reviews three case studies of elderly patients having a chronic, non-healing ulcer (See Enoch article, abstract).  These patients exhibited a chronic, non-healing ulcer for 12 months (i.e., patient 3) or for 18 months (i.e., patients 1 and 2) (See Enoch article, abstract).  Therefore, given the length of time the ulcers have been present, an ordinary skilled artisan would be motivated with a reasonable expectation of success to adjust the administration of collagen 7 to the chronic, non-healing skin wound as necessary including chronic administration.  Thus, the teachings of Chen et al. and Enoch et al. suggest adjusting the frequency of administering collagen 7 in light of the difficulty in treating chronic, non-healing skin ulcers in elderly patients.  Alternatively, an ordinary skilled artisan would be 

For claim 15, with respect to where the administration is through intravenous injection or topical administration:
Chen et al. teaches applying recombinant human collagen 7 in a carrier (e.g., 10% carboxymethylcellulose salt gel) to the skin wounds (See Chen specification, paragraph [0042]) thereby constituting topical administration of a pharmaceutical composition comprising collagen 7.  Moreover, Chen et al. teaches that the preferred route of administration is by direct topical administration (See Chen specification, paragraph [0053]).  As such, the teachings of Chen et al. satisfy the claim limitation as recited in instant claim 15.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Chen et al. does not expressly teach a method for treating a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure in an elderly subject at least 60 years of age by administering to the subject an effective amount of a pharmaceutical composition comprising collagen 7 as recited in instant claim 7.  However, the combined teachings of Chen et al., Snyder, Roberts et al., and Enoch et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Chen et al. does not expressly teach where the skin cancer has not been surgically excised as recited in claim 11.  However, the teachings of Snyder cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
KSR.
Chen et al. does not expressly teach where the administration is chronic administration as recited in instant claim 14.  However, the teachings of Enoch et al. cure this deficiency by constituting an obvious to try rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Chen et al. does not expressly teach a method of preventing the progression of a skin wound in a an elderly subject at least 60 years of age by administering to the subject an effective amount of a pharmaceutical composition comprising collagen 7 wherein the subject is at risk for developing a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure as recited in instant claim 18.  However, the combined teachings of Chen et al., Snyder, Roberts et al., and Enoch et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method for treating a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure in an elderly subject at least 60 years of age by administering to the subject an effective amount of a pharmaceutical composition comprising collagen 7 as recited in instant claim 7 [Wingdings font/0xE0] it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer an effective 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given an effective amount of a pharmaceutical composition comprising collagen 7 of Chen et al. was administered to treat chronic, hard-to-heal wounds in a patient and therefore administering the pharmaceutical composition to an elderly subject who is at least 60 years of age and has a chronic, non-healing ulcer associated with a skin cancer such as SCC which is associated with long-term sun exposure in light of the teachings of Snyder, Roberts et al., and Enoch et al. would support the treatment of a chronic, non-healing skin wound associated with SCC in an elderly subject where the SC is associated with long-term sub exposure by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to where the skin cancer has not been surgically excised as recited in claim 11 [Wingdings font/0xE0] it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer an effective amount of a pharmaceutical composition comprising collagen 7 to an elderly subject at least 60 years of age having a chronic, non-healing ulcer in order to treat the ulcer wherein the ulcer is associated with SCC that is associated with 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given an effective amount of a pharmaceutical composition comprising collagen 7 of Chen et al. was administered to treat chronic, hard-to-heal wounds in a patient and therefore administering the pharmaceutical composition to an elderly subject who is at least 60 years of age and has an ulcer associated with SCC that is associated with long-term sun exposure where the SCC tumor has not been surgically excised but rather treated with radiation therapy or topical preparations would support the treatment of a chronic, non-healing skin wound associated with SCC that is associated with long-term sun exposure wherein the SCC has not been surgically excised by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use pursuant and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results under KSR.

With respect to where the skin cancer has been surgically excised as recited in claim 12 [Wingdings font/0xE0] it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer an effective amount of a pharmaceutical composition comprising collagen 7 to an elderly subject at least 60 years of age having a chronic, non-healing ulcer in order to treat the ulcer wherein the ulcer is associated with SCC that is associated with long-term sun exposure and wherein the SCC has been surgically excised.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because treating skin cancers including SCC in elderly patients was known to include several treatment protocols including excising the SCC from the ulcer as taught by Snyder.  
KSR.

With respect to where the administration is chronic administration as recited in instant claim 14 [Wingdings font/0xE0] it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer an effective amount of a pharmaceutical composition comprising collagen 7 to an elderly subject at least 60 years of age having a chronic, non-healing ulcer associated with SCC that is associated with long-term sun exposure wherein the administration is chronic administration instead of acute administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because elderly subjects having chronic, non-healing ulcers associated with SCC were known to last for 12-18 months as taught by Enoch et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given an effective amount of a pharmaceutical composition comprising collagen 7 of Chen et al. was administered once to treat a skin wound on mice and therefore administering the pharmaceutical composition to an elderly subject who is at least 60 years of age wherein the elderly subject has a chronic, non-healing ulcer for 12-18 months wherein the administration is chronic administration instead of acute administration would support the treatment of a chronic, non-healing ulcer KSR.

With respect to a method of preventing the progression of a skin wound in a an elderly subject at least 60 years of age by administering to the subject an effective amount of a pharmaceutical composition comprising collagen 7 wherein the subject is at risk for developing a chronic, non-healing skin wound associated with a skin cancer that is associated with long-term sun exposure as recited in instant claim 18 [Wingdings font/0xE0] it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Chen et al. and administer an effective amount of a pharmaceutical composition comprising collagen 7 to an elderly subject at least 60 years of age having an ulcer where the ulcer is not yet considered chronic and non-healing but the elderly subject is at risk of developing a chronic, non-healing ulcer associated with SCC that is associated with long-term sun exposure in order to prevent the progression of the ulcer into a chronic, non-healing ulcer associated with SCC that is associated with long-term sun exposure.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because elderly patients at least 60 years of age were known to suffer from chronic, non-healing ulcers where malignant skin changes such as BCC and SCC are common in many chronic ulcers and where BCC and SCC are typically associated with chronic sun exposure as taught Snyder; because most patients with SCC were known to be elderly patients with fair skin and a history of outdoor sun exposure and because a fairly direct relationship between the development of SCC and long-term sun exposure was known as taught by Roberts et al.; and because SCC was known to occur in the elderly population, was known to result from a number of factors including sun radiation, and a well-established association between chronic ulcers and skin cancer such as SCC was known as taught by Enoch et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given an effective amount of a pharmaceutical composition comprising collagen 7 KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 7, 11-12, 14-15, and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Notably, the rejection no longer is based on the elderly subject having a diabetic foot ulcer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





                                                                                                                                                                                                                                                                                                                                                                                                  /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654